UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6327



WAYNE A. GARRETT,

                                             Plaintiff - Appellant,

          versus


RUFUS FLEMING, Regional Director; D. A.
GARRAGHTY, Chief Warden, Virginia Department
of Corrections; J. D. OATES, III, Medical
Administrator,    Virginia   Department     of
Corrections; DOCTOR SHAW; DOCTOR BHULLER,
M.D., Orthopedics; ROBERT C. WRENN, Clerk,
Circuit Court of the County of Greensville,

                                            Defendants - Appellees,

          and


RONALD ANGELONE, Director; DONALD SWETTER,
Doctor,    Medical    Director,    Greensville
Correctional Center; GREENSVILLE CORRECTIONAL
CENTER; S. ROBINSON, Lieutenant, Correctional
Officer; A. MILLNER; COMMONWEALTH OF VIRGINIA;
ROBERT G. O'HARA, Judge, Circuit Court of the
County of Greensville,

                                                        Defendants.
                             No. 03-6502



WAYNE A. GARRETT,

                                              Plaintiff - Appellant,

          versus


DONALD SWETTER, Doctor, Medical Director,
Greensville Correctional Center; A. MILLNER,

                                             Defendants - Appellees,

          and


RONALD ANGELONE, Director; RUFUS FLEMING,
Regional Director; D. A. GARRAGHTY, Chief
Warden, Virginia Department of Corrections; J.
D. OATES, III, Medical Administrator, Virginia
Department    of   Corrections;    GREENSVILLE
CORRECTIONAL CENTER; S. ROBINSON, Lieutenant,
Correctional Officer; DOCTOR SHAW; DOCTOR
BHULLER, M.D., Orthopedics; COMMONWEALTH OF
VIRGINIA; ROBERT G. O'HARA, Judge, Circuit
Court of the County of Greensville; ROBERT C.
WRENN, Clerk, Circuit Court of the County of
Greensville,

                                                          Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-00-154-AM)


Submitted:   July 31, 2003                 Decided:   August 11, 2003




                                  2
Before WIDENER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne A. Garrett, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia; Michael John Otten, LECLAIR
RYAN, P.C., Richmond, Virginia; Edward Joseph McNelis, III, John
David McChesney, RAWLS & MCNELIS, P.C., Richmond, Virginia; John
Adrian Gibney, Jr., THOMPSON & MCMULLAN, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     In these consolidated appeals, Wayne A. Garrett seeks to

appeal the orders granting motions to dismiss and for summary

judgment as to some, but not all, defendants.                    This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).             The orders that Garrett seeks to

appeal    do   not   dispense    with    all    claims    as   to   all    parties.

Therefore, the orders are neither final orders nor appealable

interlocutory or collateral orders.              Accordingly, we dismiss the

appeals for lack of jurisdiction.             We deny Garrett’s motion for a

stay pending appeal.          We dispense with oral argument because the

facts    and   legal    contentions     are    adequately      presented    in   the

materials      before   the    court    and    argument   would     not    aid   the

decisional process.




                                                                          DISMISSED




                                         4